DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 12/14/2020. Claims 1, 3, 6, 7, 9, and 12 have been amended. Claims 4 and 10 have been cancelled and no claims have been newly added. Accordingly, claims 1-3, 5-9, and 11-12 are pending.
	
				Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2021 and 08/09/2021 have been considered by the examiner.

Response to Arguments
Applicant's arguments, see pages 7-11, filed 12/14/2020 with respect to the 35 USC 103 rejection of claim 1 have been fully considered but they are not persuasive. 
The applicant argues that Kuwahara and Maeda fail to teach or suggest how to reduce the difference between the planned speed and the actual speed after a sudden decrease in the braking force. Claim 1 does not provide, in the disclosed limitations, “reducing the difference between the planned speed and the actual speed after a sudden decrease in the braking force.” This limitation needs to be explicit in the claims. Currently, the limitation of claim 1 discloses, “wherein the speed plan is rebuilt such that a planned speed of the speed plan built before the operation intervention is changed to match an actual speed that occurs while the operation intervention is being performed, and then the planned speed is gradually increased from a time when the operation intervention is terminated until a predicted vehicle position at a predetermined passage time on the target path”, which as claimed, does not recite “reducing the difference between the planned speed and the actual speed”. 
Furthermore, the applicant discloses that the combined teachings of Kuwahara and Maeda fail to teach “wherein the speed plan is rebuilt such that a planned speed of the speed plan built before the operation intervention is changed to match an actual speed that occurs while the operation intervention is being performed, and then the planned speed is gradually increased from a time when the operation intervention is terminated until a predicted vehicle position at a predetermined passage time on the target path”. The examiner respectfully disagrees. The main reference, Kuwahara discloses the speed plan, which specifies a passage time at a control point on the target path (Kuwahara: at least Para. 0018, where the vehicle in autonomous mode determines targets values for a vehicle speed and transit time along the travelling route, a travel locus, etc.), while in the secondary reference Maeda, at least Figs. 15C and 23B, the operation intervention changes the braking force due to an obstacle, and in Para. 0131 and 0132, where the speed plan changes such that the vehicle accelerates again after deceleration. After the operation intervention is being performed (see time T2 in Fig.  23B) the speed is gradually increased from a time when the operation intervention is terminated (i.e. time T2 in Fig. 23B) until a predicted vehicle position at a predetermined passage time on the target path (see Para. 0132, the speed is increased until a predicted vehicle position i.e. when the vehicle passes the moving object, at a predetermined passage time. 

It is the Office’s stance that all of the applicant’s arguments have been fully considered and the rejection remains.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al (US Pub. 2016/0339915; hereinafter Kuwahara) in view of Maeda et al (US Pub. 2017/0039855; hereinafter Maeda).
Re. claims 1 and 7, Kuwahara discloses an autonomous driving system and method, respectively, comprising an electronic control unit (Kuwahara: Para. 0020) configured to

perform autonomous driving of a vehicle by using an actuator (Kuwahara: see Para. 0020, where the ECU sends command signals to the engine, brake, actuators, etc) mounted on the vehicle for causing the vehicle to travel along the target path according to the speed plan (Kuwahara: see Para. 0018)
rebuild the speed plan, based on an actual speed of a vehicle, when an operation intervention is performed during the autonomous driving wherein the operation intervention changes a braking force acting on the vehicle (Kuwahara: at least Fig. 3 and Para. 0031, where the target acceleration/driving force is changed when the driver operates the brake)
Kuwahara does not explicitly disclose wherein the speed plan is rebuilt such that a planned speed of the speed plan built before the operation intervention is changed to match an actual speed that occurs while the operation intervention is being performed, and then the planned speed is gradually increased from a time when the operation intervention is terminated until a predicted vehicle position at a predetermined passage time on the target path and perform the autonomous driving control based on the rebuilt speed plan.
However, Maeda teaches wherein the speed plan is rebuilt such that a planned speed of the speed plan built before the operation intervention is changed to match an actual speed that occurs while the operation intervention is being performed, and then the planned speed is from a time when the operation intervention is terminated until a predicted vehicle position at a predetermined passage time on the target path. (Maeda: at least Figs. 15C and 23B, where the operation intervention is change of braking force due to an obstacle, and Para. 0131 and 0132, where the speed plan changes such that the vehicle accelerates again after deceleration. After the operation intervention is being performed (see time T2 in Fig.  23B) the speed is gradually increased from a time when the operation intervention is terminated (i.e. time T2 in Fig. 23B) until a predicted vehicle position at a predetermined passage time on the target path (see Para. 0132, the speed is increased until a predicted vehicle position i.e. when the vehicle passes the moving object, at a predetermined passage time.), and perform the autonomous driving control based on the rebuilt speed plan (See Para. 0046 and 0048).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving system as taught by Kuwahara with the increase of a planned speed after operation intervention as taught by Maeda. One of ordinary skill in the art would have been motivated to make this modification in order to perform appropriate avoidance maneuvers to increase security and comfort of the occupant (Maeda: Paras. 0008-10, and 0136).

Re. claims 2 and 8, the combination of Kuwahara and Maeda teach the autonomous driving system and method according to claims 1 and 7, respectively. Kuwahara also discloses wherein
the electronic control unit is configured to rebuild, based on the actual speed and an actual acceleration of the vehicle, the speed plan when the operation intervention is performed 
Re. claims 3 and 9, the combination of Kuwahara and Maeda teach the autonomous driving system and method according to claims 2 and 8, respectively. Kuwahara also discloses wherein
the electronic control unit is configured to rebuild the speed plan by matching a planned acceleration determined by the speed plan to the actual acceleration, when the operation intervention is performed (Kuwahara: at least Paras. 0031-32, “the target value of the acceleration may also be corrected or updated to reduce a difference between the target value after the execution of the manual operation”; Para. 0026 where determinations are made based on an accelerator sensor and vehicle speed sensor).

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara in view of Maeda, and further in view of Brandin (US Pat. 10,435,022).
Re. claims 5 and 11, the combination of Kuwahara and Maeda teach the autonomous driving system and method according to claims 1 and 7, respectively. Kuwahara does not explicitly disclose wherein
the electronic control unit is configured to rebuild, based on a target acceleration determined by the autonomous driving control and the actual speed of the vehicle, the speed plan when the operation intervention is an operation of an Antilock Braking System (ABS).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving system as taught by Kuwahara with the ABS as taught by Brandin. One of ordinary skill in the art would have been motivated to make this modification in order to control at appropriate speeds relative to other vehicles for safety (Brandin: Col. 1 lines 25-28, adjusting the previous speed to the current speed based on the velocity of the preceding vehicle).
Re. claims 6 and 12, the combination of Kuwahara and Maeda teach the autonomous driving system and method according to claims 5 and 11, respectively. Kuwahara does not explicitly disclose wherein
the electronic control unit is configured to rebuild the speed plan by matching a planned acceleration determined by the speed plan to the target acceleration determined by the autonomous driving control, when the operation intervention is the operation of ABS.
However, Brandin teaches wherein the electronic control unit is configured to rebuild the speed plan by matching a planned acceleration determined by the speed plan to the target acceleration determined by the autonomous driving control, when the operation intervention is the operation of ABS (Brandin: Cols. 3-4 lines 58-4, where the acceleration/deceleration is 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving system as taught by Kuwahara with the ABS as taught by Brandin. One of ordinary skill in the art would have been motivated to make this modification in order to control at appropriate speeds relative to other vehicles for safety (Brandin: Col. 1 lines 25-28, adjusting the previous speed to the current speed based on the velocity of the preceding vehicle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/             Primary Examiner, Art Unit 3669